Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2017/0319036 A1, hereinafter KIM) in view of NYBERG et al. (US 2018/0303303 A1, hereinafter NYBERG).

    PNG
    media_image1.png
    648
    345
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    652
    301
    media_image2.png
    Greyscale

As per claim1, KIM discloses a rechargeable cleaner comprising: 
a body (See Fig.4, Item#300 and Par.34, discloses a cleaner comprising a housing) including a motor configured to generate suction power capable of sucking dust together with air and a housing that houses the motor (See Par.34, discloses a suction motor, the motor is housed inside the housing of the cleaner 300); 

a suction part having a suction port capable of sucking dust together with air by the suction power generated by the motor (See Fig.4, Item#340 and Par.34, discloses a suction nozzle which is used an entry for the dust and air to be sucked in by the power of the suction motor); 
a handle part disposed at the body and capable of being gripped by an operator (See labeled Fig.4 above, shows a handle which is gripped by the operator); and power receiving terminals disposed at a flat surface part of the housing facing the handle part, wherein the power receiving terminals charges the battery by induced power generated by an electric current flowing through a power transmitting terminals of a charger disposed facing the power receiving terminals (See Fig.5A, Item#113 and Par.36, discloses a charging port in the charging stand which faces the back of the battery housing 320 to be in contact with charging terminals in the cleaner 300 when mounted in the charging stand 100). However, KIM does not disclose the cleaner comprising a power receiving coil which receives power wirelessly from a power transmitting coil.
NYBERG discloses a rechargeable vacuum cleaner comprising a power receiving coil which receives power wirelessly from a power transmitting coil (See Fig.4a, Items#29, 19 and 15 and Par.46, disclose a charge transmitting coil, a charge receiving coil to receive power from the charge transmitting coil and to charge the battery with the received power).
KIM and NYBERG are analogous art since they both deal with rechargeable vacuum cleaners.


    PNG
    media_image3.png
    482
    553
    media_image3.png
    Greyscale
 
As per claim 2, KIM and NYBERG disclose the rechargeable cleaner according to claim 1 as discussed above, wherein the battery is disposed facing the handle part, and the power 

As per claim 3, KIM and NYBERG disclose the rechargeable cleaner according to claim 1 as discussed above, further comprising: a dust collection part that communicates with the suction port and houses collected dust, wherein the power receiving coil is disposed near the dust collection part (See KIM, Fig.4, Item#312 and Par.34, discloses a dust container that is near the power receiving coil which in KIM as modified by NYBERG would be placed behind the battery housing in 320).

As per claim 4, KIM and NYBERG disclose the rechargeable cleaner according to claim 3 as discussed above, wherein the power receiving coil is disposed in a housing part provided side by side with the dust collection part (See KIM, Fig.4, Item#312 and Par.34, discloses a dust container that is near the power receiving coil which in KIM as modified by NYBERG would be placed behind the battery housing in 320) and partitioned with a partition wall (See NYBERG, Par.44 and Fig.4b, Item#18, discloses the dust collection part is separated from the charge receiving area). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention by adding a partition wall to separate the dust collection part from power receiving coil for the benefit of protecting the charging circuitry from damage caused by dust and debris.

As per claim 5, KIM discloses a rechargeable cleaner (See Fig.4, Item#300, discloses a vacuum cleaner) comprising: 

a rechargeable battery configured to supply electric power to the motor (See Fig.4, Item#320 and Par.34, discloses a battery housing in which the battery is accommodated); 
a suction part having a suction port capable of sucking dust together with air by the suction power generated by the motor (See Fig.4, Item#340 and Par.34, discloses a suction nozzle which is used an entry for the dust and air to be sucked in by the power of the suction motor); and power receiving terminals, wherein the power receiving terminals charges the battery by induced power generated by an electric current flowing through a power transmitting terminals of a charger disposed facing the power receiving terminals (See Fig.5A, Item#113 and Par.36, discloses a charging port in the charging stand which faces the back of the battery housing 320 to be in contact with charging terminals in the cleaner 300 when mounted in the charging stand 100). However, KIM does not disclose the cleaner comprising a power receiving coil which receives power wirelessly from a power transmitting coil or that the power receiving coil is disposed in the suction part.
NYBERG discloses a rechargeable vacuum cleaner comprising a power receiving coil which receives power wirelessly from a power transmitting coil, wherein the power receiving coil is disposed in the suction part (See Fig.4b, Items#29, 19 and 15 and Par.71, disclose a charge transmitting coil, a charge receiving coil in the nozzle 58 to receive power from the charge transmitting coil and to charge the battery with the received power).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KIM by replacing the charging terminals and the charge receiving terminals with the wireless charging system disclosed by NYBERG for the benefit of providing a charging system that eliminates physical terminals which are susceptible to damage.

As per claim 6, KIM and NYBERG disclose the rechargeable cleaner according to claim 5, wherein the power receiving coil is disposed at a flat surface part having the suction port of the suction part (See NYBERG, Fig.4b, Item#19 disposed in the suction nozzle 58 shown in fig.4a).

As per claim 7, KIM discloses a rechargeable cleaner comprising: 
a body including a motor configured to generate suction power capable of sucking dust together with air and a housing that houses the motor (See Par.34, discloses a suction motor, the motor is housed inside the housing of the cleaner 300 and is used to suck dust and air inside the body of the cleaner); 
a rechargeable battery configured to supply electric power to the motor (See Fig.4, Item#320 and Par.34, discloses a battery housing in which the battery is accommodated); 
a suction part having a suction port capable of sucking dust together with air by the suction power generated by the motor (See Fig.4, Item#340 discloses a suction nozzle which is entry point for sucking debris and dust when the motor produces suction power); 

NYBERG discloses a rechargeable vacuum cleaner comprising a power receiving coil which receives power wirelessly from a power transmitting coil, wherein the power receiving coil is disposed in the suction part (See Fig.4b, Items#29, 19 and 15 and Par.71, disclose a charge transmitting coil, a charge receiving coil in the nozzle 58 to receive power from the charge transmitting coil and to charge the battery with the received power).
KIM and NYBERG are analogous art since they both deal with rechargeable vacuum cleaners.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KIM by replacing the charging terminals and the charge receiving terminals with the wireless charging system disclosed by 

As per claim 8, KIM and NYBERG disclose the rechargeable cleaner according to claim 1 as discussed above, wherein the power receiving coil is disposed in the housing (See claim 1 rejection above, KIM and modified by NYBERG would place the wireless receiving coil in the battery receiving compartment 320 and behind the battery such that there is no separation between the charge transmitting coil and the charge receiving coil).

As per claim 9, KIM and NYBERG disclose the rechargeable cleaner according to claim 1 as discussed above, further comprising a power reception circuit that connects the power receiving coil and the battery and is configured to convert AC power supplied from the power receiving coil into DC power and convert a DC voltage into a voltage to be supplied to the battery (See NYBERG, Par.6, discloses an AC to DC converter in the wireless power receiver to use the power to charge the battery).

As per claim 10, KIM and NYBERG disclose the rechargeable cleaner according to claim 5 as discussed above, wherein the power receiving coil is disposed in the housing (See claim 5 rejection above, KIM as modified by NYBERG would place the wireless receiving coil in the battery receiving compartment 320 and behind the battery such that there is no separation between the charge transmitting coil and the charge receiving coil).



As per claim 12, KIM and NYBERG disclose the rechargeable cleaner according to claim 7 as discussed above, wherein the power receiving coil is disposed in the housing (See claim 7 rejection above, KIM as modified by NYBERG would place the wireless receiving coil in the battery receiving compartment 320 and behind the battery such that there is no separation between the charge transmitting coil and the charge receiving coil).

As per claim 13, KIM and NYBERG disclose the rechargeable cleaner according to claim 7 as discussed above, further comprising a power reception circuit that connects the power receiving coil and the battery and is configured to convert AC power supplied from the power receiving coil into DC power and convert a DC voltage into a voltage to be supplied to the battery (See NYBERG, Par.6, discloses an AC to DC converter in the wireless power receiver to use the power to charge the battery).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/EXAMINER, ART UNIT 2859         

/EDWARD TSO/PRIMARY EXAMINER, ART UNIT 2859